Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-1291

                  BLANCA GONZALEZ-MARIN, ET AL.,

                       Plaintiffs, Appellants,

                                      v.

 NEWARK PUBLIC SCHOOL/LEAT TEAM IV, CITY OF NEWARK, NEW JERSEY,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                                   Before

                     Torruella, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Selya, Circuit Judge.


     Rafael A. Oliveras Lopez de Victoria on brief for appellants.
     Cheryl L. Adams and Sills, Cummis, Epstein & Gross, P.C. on
brief for appellees.



                             October 1, 2004
       Per Curiam. Appellants, Blanca Gonzalez Marin, Efrain Escobar

Perez, and their conjugal partnership, appeal from the district

court's dismissal of their complaint brought pursuant to the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634,

against appellees, Newark Public School/Leat Team IV, City of

Newark.

       After carefully considering the briefs and record on appeal,

we affirm for substantially the reasons stated by the district

court.     Appellants failed to meet the ADEA's requirement that a

civil action be brought against the respondent named in the charge

within 90 days after the date of the receipt of notice from the

Equal Employment Opportunity Commission that proceedings have been

terminated.      See 29 U.S.C. § 626(e).     The arguments raised in

appellants' brief that were not addressed in the district court's

opinion and order are plainly lacking in merit or are forfeited

because they were not raised squarely before the district court.

See Teamsters Union v. Superline Transp. Co., 953 F.2d 17, 21 (1st

Cir.     1992)   (stating   that   "absent   the   most   extraordinary

circumstances, legal theories not raised squarely in the lower

court cannot be broached for the first time on appeal").



       Affirmed.




                                   -2-